Exhibit 10.1

 

MERCANTILE BANK CORPORATION/MERCANTILE BANK OF MICHIGAN

 

MERCANTILE EXECUTIVE OFFICER BONUS PLAN

 

FOR JULY-DECEMBER 2014

 

 

 

1.     Purpose of this Plan

 

This Mercantile Executive Officer Bonus Plan for July-December 2014 (this
“Plan”) is designed to reflect that the directors of Mercantile Bank Corporation
(the “Company”) and Mercantile Bank of Michigan (the “Bank”) believe that the
Company’s shareholders are willing to share financially in operating results
that exceed certain specific financial metrics.

 

The purpose of this Plan is to:

 

 

•

Promote the growth, profitability and expense control necessary to accomplish
corporate strategic long-term plans;

 

 

 

•

Encourage superior results by providing a meaningful incentive; and

 

 

 

•

Support teamwork among employees.

 

2.     Eligibility

 

Michael H. Price, Thomas R. Sullivan, Robert B. Kaminski, Jr., Samuel G. Stone
and Charles E. Christmas (the “Executive Officers,” and each an “Executive
Officer”) are included in this Plan. The following provisions (a) – (d) set
forth circumstances where an Executive Officer will, or will not, be eligible
for a bonus payout, or where an unpaid bonus award will be cancelled:

 

(a) An Executive Officer must be an active employee as of December 31, 2014 to
be eligible to receive a bonus payout.

 

(b) An Executive Officer that is out on medical leave as of December 31, 2014
will be eligible to receive a bonus award.

 

(c) An Executive Officer that is suspended with or without pay or is on final
written warning as of December 31, 2014 will not be eligible to receive a bonus
award.

 

(d) If an Executive Officer terminates his or her employment with the Bank
during 2014, any unpaid bonus award for the Executive Officer is cancelled.

 

 

 
1

--------------------------------------------------------------------------------

 

 

Notwithstanding any of the provisions (a), (b), (c) or (d) above, no such
provision shall adversely affect an Executive Officer’s eligibility for, or
right to receive, any bonus award, if during 2014, or during the first four
months of 2015 pursuant to a notice given in 2014, the employment of Messrs.
Price, Kaminski or Christmas terminates under one or more circumstances set
forth in Section 8.5 or 9 of the Employment Agreement made as of the 18th day of
October 2001 between such Executive Officer, the Company and the Bank, as
amended (a “Special Termination”).

 

3.     Performance Goal and Bonus Awards

 

Bonus awards will be paid from the Executive Bonus Pool as defined in this Plan.
The maximum amount that can be paid from the Executive Bonus Pool under this
Plan is $341,270.

 

The Executive Bonus Pool, if any, is based on the achievement of targets under
the following July-December 2014 Executive Bonus Metrics:

 

20%     Net loan growth
10%     Non-performing assets
10%     Commercial loan portfolio composition
10%     Return on assets
10%     Return on equity
10%     Net interest income
10%     Net interest margin
10%     Efficiency ratio
10%     Wholesale funds


 

The specific targets for each metric will be established by the Compensation
Committee. Each individual target must be met or exceeded in order for the
percentage associated with that metric to be credited toward the Executive Bonus
Pool. The accumulated percentage for each individual target attained will be
applied to the maximum Executive Bonus Pool amount of $341,270 to determine the
total amount of the Executive Bonus Pool to be awarded. For example, if the
first four factors are attained and the next five factors are not attained, the
Executive Bonus Pool under this Plan would be $341,270 x 50% = $170,635.

 

The Executive Bonus Pool will be paid to each Executive Officer pro rata based
on a uniform percentage of the Executive Officer's 2014 salary (not to exceed
20% of each Executive Officer's 2014 salary.)

 

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Clawback Provision

 

Payouts made under this Plan are subject to recovery or clawback, and an
Executive Officer receiving a payout will be required to promptly return the
monies (or any portion of the monies requested by the Company) in each of the
following circumstances:

 

 

●

if it is determined that the Executive Officer was engaging in an activity
during 2014 that would have resulted in the employee being suspended without
pay, placed on final written warning or terminated on or before December 31,
2014, and no Special Termination of the Executive Officer is involved.

 

 

 

●

If the payout is based on materially inaccurate financial statements (which
includes, but is not limited to statements of earnings, revenues, or gains) or
any other materially inaccurate performance metric criteria, including net
income.

 

 

 

●

If the payout is required to be returned pursuant to a policy adopted by the
Company regarding clawback in order to comply with the Dodd-Frank Wall Street
Reform and Consumer Protection Act or any stock exchange or other rule adopted
pursuant to that Act.

 

In the event that the Company or Bank demands recovery or clawback of any payout
(or portion of any payout), and the Executive Officer who received the payout
does not promptly return the payout (or demanded portion of the payout) to the
Company or the Bank, the Executive Officer shall be required to pay to the
Company or the Bank, immediately upon demand, all expenses, including reasonable
attorneys’ fees, incurred to recover the payout (or demanded portion of the
payout), unless the Executive Officer establishes in an appropriate legal
proceeding that he or she had no obligation under this Section of this Plan to
return the payout (or demanded portion of the payout). Executive Officers, as a
condition to receiving a payout under this Plan, may be required to agree in
writing to the terms of this Section.

 

5.     Timing of Bonus Payouts

 

Bonus awards that are earned under this Plan will be paid to eligible Executive
Officers on or before March 15, 2015.

 

 

 
3

--------------------------------------------------------------------------------

 

 

6.     Plan Administration

 

The Board of Directors of the Bank and the Company’s Compensation Committee, or
if the Board of Directors of the Bank so designates, another committee of the
Board of Directors of the Company or the Bank (each, an "Administrator"), will
each have the authority to administer and interpret this Plan, and approve or
determine the amounts to be distributed under this Plan as bonus awards, in its
sole discretion. Any interpretation or construction of this Plan or approval or
determination of bonus awards by an Administrator, will be final and binding on
the Company, the Bank and their respective subsidiaries, all employees and past
employees of any of them, their heirs, successors and assigns. No member of the
Board of Directors of the Bank or the Company, or any of their affiliates, or
any committee of the Board of Directors of the Bank, the Company, or any
affiliate, will be liable for any action or determination made in good faith
regarding this Plan or any bonus award.

 

7.     No Right to Employment

 

This Plan does not give any Executive Officer any right to continued employment,
or limit in any way the right of the Bank or any affiliated company to terminate
his employment at any time.

 

8.     Withholding of Taxes

 

The Bank and any affiliated company will have the right to deduct from any
payment to be made pursuant to this Plan any Federal, state or local taxes
required by law to be withheld. It is contemplated that substantially all
payments that are made under this Plan will be made by the Bank or one of its
subsidiaries, and not by the Company.

 

 

 
4

--------------------------------------------------------------------------------

 

 

9.     Amendment of this Plan

 

This Plan may be amended from time to time by the Board of Directors of the
Bank, without the consent of any Executive Officer or past Executive Officer,
(a) to the extent required to comply with applicable law; (b) to make reasonable
adjustments for any acquisition or sale of a business or branch, merger,
reorganization, or restructuring, change in accounting principles or their
application, or special charges or extraordinary items, that materially affect
the Company or any of its consolidated subsidiaries; (c) to make any changes
that do not materially and adversely affect the bonus award payable to any
eligible employee; (d) to expand the Executive Officers or other employees who
are eligible to receive a bonus from the amounts available for bonuses under
this Plan; or (e) to make any other changes that the Board of Directors of the
Bank, in its sole discretion, deems appropriate, even if such changes materially
and adversely affect, or eliminate, the bonus award payable to any Executive
Officer or past Executive Officer; provided that, after a Special Termination or
notice that will result in a Special Termination, no amendment made under
provision (d) or (e) of this paragraph above shall adversely affect either
Executive Officer’s rights under this Plan. To the extent required to comply
with applicable stock exchange rules, any amendment to this Plan shall be
submitted to the Company’s Compensation Committee for a recommendation or
approval.

 

10.     Governing Law

 

The validity, construction and interpretation of this Plan will be determined in
accordance with the laws of the State of Michigan.

 

11.     Effective Date

 

This Plan was approved by the Boards of Directors of the Company and the Bank on
August 21, 2014, and is effective as of July 1, 2014.

 

5

 

  

 

 